



COURT OF APPEAL FOR ONTARIO

CITATION: 2249740 Ontario Inc. v. Morguard Elgin Ltd., 2016
    ONCA 233

DATE: 20160331

DOCKET: C59998

Feldman, Simmons and Miller JJ.A.

BETWEEN

2249740 Ontario Inc.

Plaintiff (Respondent)

and

Morguard Elgin Ltd. and Morguard Corporation

Defendants (Appellants)

J. Scott Maidment and Stephen Brown-Okruhlik, for the
    appellants

Ronald F. Caza and Anne M. Tardif, for the respondent

Heard: August 24, 2015

On appeal from the order of Justice Marc R. Labrosse of
    the Superior Court of Justice, dated January 14, 2015, with reasons reported at
    2015 ONSC 299.

ADDENDUM

[1]

This court released reasons on September 10, 2015 setting aside the
    motion judges decision granting summary judgment. In those reasons, the court
    requested further written submissions from the parties in order to avoid
    sending the matter back for a new summary judgment motion. Following the
    receipt of the submissions, on February 3, 2016, the court awarded judgment in
    favour of the respondent and remitted the matter back to the motion judge for
    quantification of damages, if any (at para. 9).

[2]

Counsel now advise that both parties agree that, in the circumstances of
    this case, the quantification of damages, if any, should be remitted to a judge
    other than the original motion judge. The parties therefore ask the court to
    modify paragraph 9 of the February 3, 2016 endorsement to state that the matter
    is remitted to a different judge of the Superior Court of Justice for
    quantification of damages, if any.

[3]

In accordance with that request, paragraph 9 of the endorsement dated
    February 3, 2016 should now read:

[9]      Having previously set aside
    the decision of the motion judge, judgment shall go in favour of the respondent
    for breach of contract by the appellants. The matter is remitted to a different
    judge of the Superior Court of Justice for quantification of damages, if any.

K. Feldman J.A.

J.M. Simmons J.A.

B.W. Miller J.A.


